             Case 3:20-cv-05340-RAJ Document 22 Filed 12/04/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                            UNITED STATES DISTRICT COURT
11                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
12
     MARGARET T.,
13
                                Plaintiff,           Case No. C20-5340 RAJ
14
                  v.                                 ORDER AFFIRMING DENIAL
15
                                                     OF BENEFITS
16 COMMISSIONER OF SOCIAL
     SECURITY,
17
                                Defendant.
18
           Plaintiff seeks review of the denial of her applications for Supplemental Security
19
     Income (“SSI”) and Disability Insurance (“DI”) Benefits. Plaintiff contends the
20
     Administrative Law Judge (“ALJ”) erred at step two by finding she did not have a severe
21
     impairment of migraines. Dkt. 19, p. 1. As discussed below, the Court AFFIRMS the
22

23 Commissioner’s final decision and DISMISSES the case with prejudice.


     ORDER AFFIRMING DENIAL OF BENEFITS
     -1
              Case 3:20-cv-05340-RAJ Document 22 Filed 12/04/20 Page 2 of 4




 1                                      BACKGROUND

 2         Plaintiff is 51 years old, has a limited education, and has worked as a
 3 housekeeping cleaner, and kitchen helper. Admin. Record (“AR”) 47–48, 102, 117.

 4
     Plaintiff applied for DI benefits in September 2017 and SSI benefits in April 2018,
 5
     alleging disability as of June 1, 2006, later amended to October 28, 2016. AR 34, 72–73,
 6
     204–14. Plaintiff’s applications were denied initially and on reconsideration. AR 117–
 7
     23, 125–31. ALJ Larry Kennedy held a hearing on November 29, 2018, after which he
 8
     issued a decision finding Plaintiff not disabled. AR 34–49, 65–115. In relevant part,
 9
     ALJ Kennedy found Plaintiff had severe impairments of headaches, among other things.
10

11 AR 37. The ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform

12 light work with additional physical and cognitive restrictions. AR 40. The ALJ found

13 Plaintiff was capable of performing past relevant work as a housekeeping cleaner, as that

14 did not require performance of work precluded by the RFC. AR 47.

15         The Appeals Council denied review, making the ALJ’s decision the
16 Commissioner’s final decision. AR 1–4.

17
                                          DISCUSSION
18
           Plaintiff alleges the ALJ erred by failing to find migraines a severe impairment.
19
     Dkt. 19, pp. 2–5. Plaintiff is wrong. The ALJ found headaches to be a severe
20
     impairment, which the Commissioner confoundingly did not note in his response brief.
21
     AR 37. Plaintiff makes no argument suggesting the headaches to which the ALJ referred
22
     are somehow distinct from migraines. See Dkt. 19. Plaintiff has failed to allege an actual
23


     ORDER AFFIRMING DENIAL OF BENEFITS
     -2
              Case 3:20-cv-05340-RAJ Document 22 Filed 12/04/20 Page 3 of 4




 1 error. See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (citing Shinseki v.

 2 Sanders, 556 U.S. 396, 407–09 (2009)) (holding that the party challenging an

 3 administrative decision bears the burden of proving harmful error).

 4
            Plaintiff has further failed to show any limitations from her headaches that were
 5
     established by the accepted medical evidence which the ALJ failed to include in the RFC.
 6
     An error is harmless at step two when the ALJ finds at least one severe impairment, and
 7
     includes in the RFC all limitations established by the evidence. See Buck v. Berryhill,
 8
     869 F.3d 1040, 1048–49 (9th Cir. 2017). The only evidence Plaintiff points to as
 9
     establishing limitations is a statement she made on a headache questionnaire indicating
10

11 she had problems with concentration and sleep due to headaches. See Dkt. 19, p. 2; AR

12 264.

13          The ALJ rejected Plaintiff’s testimony regarding the severity of her headache

14 complaints. AR 43. Among other things, the ALJ noted Plaintiff had not consistently

15 taken her prescribed medications. Id.

16          Plaintiff has not explicitly challenged the ALJ’s rejection of her testimony. See
17
     Dkt. 19. Even assuming the few arguments she made in her brief were meant to apply to
18
     this issue, Plaintiff has failed to show the ALJ harmfully erred in rejecting her testimony.
19
     The ALJ reasonably noted Plaintiff was not taking her prescribed medications. See AR
20
     447, 579–80. Failure to follow a prescribed course of treatment is an acceptable basis on
21
     which to reject a claimant’s testimony. See Orn v. Astrue, 495 F.3d 625, 638 (9th Cir.
22
     2007). Plaintiff has thus failed to show harmful error.
23


     ORDER AFFIRMING DENIAL OF BENEFITS
     -3
            Case 3:20-cv-05340-RAJ Document 22 Filed 12/04/20 Page 4 of 4




 1                                   CONCLUSION

 2        For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and
 3 this case is DISMISSED with prejudice.

 4
          DATED this 4th day of December, 2020.
 5

 6

 7
                                                  A
                                                  The Honorable Richard A. Jones
 8                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER AFFIRMING DENIAL OF BENEFITS
     -4
